826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Derek A. FARMER, Plaintiff-Appellant,v.Gary JOHNSON; Richard P. Seiter, Defendants-Appellees.
No. 86-3897
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1987.
ORDER

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge.*


2
Plaintiff has appealed from the district court's judgment which granted defendants' motion for summary judgment on plaintiff's claims that the conduct of the defendants amounted to a deliberate indifference to a serious medical need.  Plaintiff has filed several motions in this appeal.  Upon consideration of the records and the briefs, this panel unanimously agrees that oral argument is unnecessary.  Fed. R. App.  P. 34(a).


3
The district court correctly determined that the defendants did not exhibit deliberate indifference to a serious medical need within the meaning of Estelle v. Gamble, 429 U.S. 97 (1976) and Byrd v. Wilson, 701 F.2d 592 (6th Cir. 1983).  Accordingly, the various motions filed by plaintiff are denied and the judgment of the district is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David A. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation